PER CURIAM.
Herbert Karl Lennox, who is African American, appeals the district court’s1 adverse grant of summary judgment in his employment-discrimination action. Lennox sued his former employer, Mid-America Car, Inc. (MAC), under 42 U.S.C. § 1981, claiming retaliation, a race-based hostile work environment, and constructive discharge.
*758Applying the law to the facts as summarized by the district court — which Lennox does not challenge — we agree with the district court that the incidents upon which Lennox relied were not sufficiently severe or pervasive to raise any trial worthy issues as to a race-based hostile work environment, see Burkett v. Glickman, 327 F.3d 658, 662 (8th Cir.2003); that the record did not support a constructive-discharge claim, see Breeding v. Arthur J. Gallagher & Co., 164 F.3d 1151, 1159 (8th Cir.1999); and that Lennox failed to show that MAC’s nonretaliatory reason for demoting him was pretextual, see Grey v. City of Oak Grove, 396 F.3d 1031, 1034 (8th Cir.2005). We decline to consider Lennox’s newly raised assertion about the failure to provide him training or education. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir.2004).
Accordingly, we affirm.2 See 8th Cir. R. 47B.

. The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri.


. Lennox has waived his other claims on appeal. See Harris v. Folk Constr. Co., 138 F.3d 365, 366-67 n. 1 (8th Cir. 1998).